In a proceeding pursuant to Not-For-Profit Corporation Law § 621, inter alia, to inspect the books and records of the Polish and Slavic Center, Inc., the petitioner appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated May 20, 2002, which denied his motion to compel the inspection of books and records.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith.
At common law, the right to inspect corporate books and records is qualified and can only be asserted when a corporate shareholder is acting in good faith and has established that the inspection is for a proper purpose (see Matter of Crane Co. v Anaconda Co., 39 NY2d 14, 18 [1976]). In the present case, the petitioner, a member of the respondent-respondent not-for-profit corporation Polish and Slavic Center, Inc. (hereinafter PSC), demonstrated his good faith and a proper purpose in his affidavit supporting his motion to compel PSC to produce certain of its books and records for inspection (see Matter of Troccoli v L&B Contr. Indus., 259 AD2d 754, 754-755 [1999]). Accordingly, we remit the matter to the Supreme Court, Kings County, for a hearing and a determination by the court, in its discretion, as to whether inspection of all of the books and records listed in the petitioner’s motion is relevant and necessary for the petitioner’s purposes. Santucci, J.P., S. Miller, McGinity and Schmidt, JJ., concur.